mo ee IN DH UH S&S WH NHN

bo NH NH NY NY NY NY NY NY YY FF KH PF FP PSF Ee ES PE lS
oN A ON FB YW NY KF CO BO Oo HD DH OO FF WY NH =| &

—,

 

 

DANIEL AZIZI, ESQ., State Bar No. 268995
DOWNTOWN L.A. LAW GROUP

601 N. Vermont Ave.

Los Angeles, CA 90004

Tel: (213)389-3765

Fax: (877)389-2775

Email: Daniel@downtownlalaw.com

Attorneys for Plaintiff
MICHAEL RAYON

ase 2:19-cv-06061-AB-JC Document1 Filed 07/15/19 Pagelof6 Page ID#:1

UNITED STATES DISTRICT COURT
DISTRICT OF CALIFORNIA

MICHAEL RAYON, an individual;

Plaintiff,
Vv.
GENERAL MOTORS COMPANY, a
Delaware corporation; and DOES 1-25,

inclusive.

Defendants.

 

 

Case No.:
(UNLIMITED CIVIL ACTION)
COMPLAINT FOR DAMAGES
1. NEGLIGENCE
2. STRICT PRODUCTS
LIABILITY

[Civ. Code, §1714, subd.(a)]

COMES NOW, Plaintiff, MICHAEL RAYON, and alleges against Defendants,

and each of them, as follows:

1. Defendant GENERAL MOTORS COMPANY is now, and at all times

mentioned in this complaint was, a corporation organized and existing under the laws of

the State of Michigan, with its place of business in Bingham Farms, County of Oakland,

State of Michigan.

1

 

COMPLAINT FOR DAMAGES

 
Oo Se JN DN A HR WD WH

bBo wo NO NH NY KH KN HD KH KH Be Be Re FP Pe ESE ES eS
PNR BRRBSSB B® SF Ce dWAAAREBNHe Ss

v=

 

 

ase 2:19-cv-06061-AB-JC Document 1 Filed 07/15/19 Page 2o0f6 Page ID #:2

2. Plaintiff does not know the true names of Defendant DOES 1 through 25,
inclusive, and therefore sues them by those fictitious names. Plaintiffs are informed and
believe, and on the basis of that information and belief allege, that each of those
defendants was in some manner negligently and proximately responsible for the events
and happenings alleged in this complaint and for Plaintiffs’ injuries and damages.

3. Plaintiff is informed and believes, and on the basis of that information and
belief alleges, that at all times mentioned in this complaint, defendants were the agents
and employees of their codefendants, and in doing the things alleged in this complaint
were acting within the course and scope of that agency and employment.

4. As used herein the term “Defendant” means all Defendants, both jointly
and severally, and references by name to any named Defendant shall include all
Defendants, both jointly and severally.

5. The term “Plaintiff,” as used in this whole complaint means all
Plaintiffs, the singular includes the plural, and the plural includes the singular.

6. Defendants are now, and at all times mentioned in this complaint were,
in the business of designing, manufacturing, constructing, assembling, inspecting,
selling, distributing and retailing various types vehicles, including Chevrolet Cobalts.

7. Defendants are now, and at all times mentioned in this complaint were,
in the business of inspecting, maintaining, installing, and selling at retail to members of
the public various types vehicles, including Chevrolet Cobalts.

NATURE OF THE ACTION

8. This is a civil action arising out of a serious, permanent, life scaring,
and post-crash personal injuries sustained by Plaintiff Michael Rayon on July 14, 2017
in Freestone County, Texas, following a foreseeable collision that resulted in the
factory installed airbags in said vehicle not activating and/or deploying.

THE INCIDENT

9. On July 14, 2017, Plaintiff was operating his 2007 Chevrolet Cobalt,

VIN1G1AL15F477366648 (hereinafter the “Vehicle”) and traveling south on IH 45 in

2

 

COMPLAINT FOR DAMAGES

 
Oo wa nn vA F&F WY HY =

wy WH BH NH BH ND N NO — KF | | | Fe RF Ee eS eS
> SRB RP BB FP SF Ce UW AAR BH Ss

>,

 

 

ase 2:19-cv-06061-AB-JC Document1 Filed 07/15/19 Page 3o0f6 Page ID#:3

Fairfield, Texas. As Plaintiff traveled south on IH 45 his tire had a blowout and he lost
control of the vehicle. Said vehicle’s rear end rotated left, cut across from the outside
lane to the inside lane and went into the barrow ditch.

10. During the incident the factory installed airbags did not activate and/or
deploy upon impact.

FIRST CAUSE OF ACTION
NEGLIGENCE
(Against All Defendants)

11 Plaintiff incorporates by reference paragraphs 1 through 10 herein,
as though fully set forth here.

12. Defendants, and each of them, at all times herein had a duty
manufacture, inspect and distribute retail products without design defects that cause
injury while the product is being used in a reasonably foreseeable way.

13. Defendants breached their duty of care to Plaintiff when Defendants
unreasonably and negligently sold to and Plaintiff purchased from Defendants a 2007
Chevrolet Cobalt that previously had been designed, manufactured, constructed,
assembled, inspected, sold, distributed and retailed by Defendants.

14. Plaintiff used the 2007 Chevrolet Cobalt on a regular basis, at which
time, unbeknownst to Plaintiff, the 2007 Chevrolet Cobalt was defectively designed
with, among other flaws, particularly dangerously defective and/or non-operational
airbags and thereby extremely unsafe.

15. | Asadirect and proximate result of the negligence and carelessness of
defendants as described above, Plaintiff suffered the following serious injuries and
damages: Plaintiff was hurt and seriously injured in his health, strength and activity,
sustaining serious injuries to his body and severe shock and injury to his nervous
systems. All of which injuries have caused and continue to cause Plaintiff great mental,
physical and nervous pain and suffering, all to the Plaintiff's general damages in an

amount in excess of the jurisdictional minimum of this Court.

3

 

COMPLAINT FOR DAMAGES

 
Oo fe ND OH FF WY BH

No wp bP bw BF BD DN BRO RO eee
on AN OH B® WD KH FH SGD OHO ON HD A FP WY NY | S&S

 

ase 2:19-cv-06061-AB-JC Document1 Filed 07/15/19 Page 4of6 Page ID#:4

SECOND CAUSE OF ACTION
PRODUCTS LIABILITY
(Against All Defendants)

16. _—_- Plaintiff incorporates by reference paragraphs 1 through 10 and 11
through 15 herein, as though fully set forth here.

17. At all times mentioned in this complaint, 2007 Chevrolet Cobalt and its
component parts were defective as to design, manufacture, and warnings, causing the
vehicle and its component parts to be in a dangerous and defective condition that made
them unsafe for their intended use.

18. Specifically, the mass-produced 2007 Chevrolet Cobalt purchased by
Plaintiff varied from the state of the art as reflected in the design of similar products in
its design and/or manufacture in that it contained dangerously defective and/or non-
operational airbags. Further, Defendants failed to provide Plaintiff warning that the
vehicle contained a defect at the time of purchase.

19. Unaware of the hidden or concealed defect, Plaintiff used the 2007
Chevrolet Cobalt in an intended and reasonably foreseeable way when it caused the
injuries.

20. The defect of the dangerously defective and/or non-operational airbags
was the legal and proximate cause of the personal injuries described above.

21. Defendants’ failure to adequately test its product as well as Defendants’
awareness of the probable dangerous consequences of recklessly putting a vehicle with
dangerously defective and/or non-operational airbags into the stream of commerce and
willfully failing to avoid the foreseeable consequences was outrageous, despicable,
malicious, oppressive and fraudulent under Code of Civil Procedure § 3294 such as to
award Plaintiff punitive damages in an amount sufficient to deter future misconduct by
defendants or other wrongdoers.

MH
Hf

4
COMPLAINT FOR DAMAGES

 

 
Oo fo N DH A FBP Ww NY

BO BRO ee i Re REESE
SXSRFRERSSF SSeS ARKAARESHRHA S

i>,

HWase 2:19-cv-06061-AB-JC Document1 Filed 07/15/19 Page5of6 Page ID#:5

WHEREFORE, Plaintiff prays for judgment against the Defendants, as follows:

1. For general damages according to proof;

2 For special damages according to proof;

3 For punitive damages according to proof;

4, Pre-judgment interest according to proof;

5 Costs of suit incurred herein;

6 Such other and further relief as the Court may deem just and proper.
DATED: July 15, 2019 DOWNTOWN L.A. LAW GROUP

 

Daniel Azizi, Esq.
Attorneys for Plaintiff,
MICHAEL RAYON

5

 

 

 

COMPLAINT FOR DAMAGES

 
Oo Oe HN DH we FSF WY NH

NYO WN NO NO KF RM RP BF KF eS OSU aESlUlc Cl
BNRRRBENSVESUWVTABREBHRAS

ua

 

 

ase 2:19-cv-06061-AB-JC Document1 Filed 07/15/19 Page 6of6 Page ID#:6

JURY TRIAL DEMAND

Plaintiff demands trial by jury of all issues so triable.

DATED: July 15, 2019

{
DOWNTOWN L.A. LAW GROUP

\

Daniel Azizi, Esq.
Attorneys for Plaintiff,
MICHAEL RAYON

6

 

COMPLAINT FOR DAMAGES

 
